Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 1/08/21, has been entered. Claims 1-28 remain pending.


Drawings
The drawings were received on 1/08/21.  These drawings are approved.


Claim Rejections - 35 USC § 112
Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 21 limitations, identifying the output TEID as a “valid TEID”, are unclear, because they are incomplete, as the criteria for the TEID validity is omitted from the claims limitations. The TEID output can be considered invalid for the many reasons, if the timer characterizing the path has expired, as described on [0031], the TEID could be out of the range, as described on [0034]-[0036], or the tunnel identifier is invalid, as described on [0096], all of the criteria would result in different and contradicting methods and devices. 
Other claims are rejected, as the claims depending on the claims rejected above.

Response to Arguments
Applicant's arguments filed 1/08 have been fully considered but they are not persuasive.
On page 14 of the Response, Applicant argues that that claims 1, 10 and 21 are clear, as the limitations “valid TEID” are described in the specification.
Examiner respectfully disagrees.
Term “validity” of an element/step is meaningless without the corresponding criteria to define which element/step is valid and which is not. The claims 1, 10 and 21 limitations comprise no criteria for the “valid TEID”.
 Contrary to the Applicant’s arguments, the specification comprises multiple examples of the validity criteria. The TEID output can be considered invalid or valid for the many reasons, the expiration of the timer, which characterizes the path, as described on [0031], the TEID being out of the range, as described on [0034]-[0036], or the invalid tunnel identifier, as described on [0096], resulting in different and contradicting methods and devices. 
In addition, the disclosure is not limited to the provided examples, as described on [0135]-[0138], so numerous criteria for the widely used term “validity” can be used as well.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461